Cranch, C. J.,
said, I think the first count of the indictment No. 141, which charges that the defendant kept “ a certain public gaming-table called faro-bank,” is bad, upon the authority of Cooly’s and McCormick's cases. And that the first count of the indictment No. 142, which charges that he kept “a gaming-table,” is also bad, because it is not charged to be a common gaming-table.
I think the counts, charging that he. kept a faro-bank, are good, because the words “ a faro-bank or other common gaming-table,” necessarily imply that a faro-bank is a common gaming-table; so that it ■would be tautology to say a common faro-bank.
Nor do I think it necessary to aver that a faro-bank is a common gaming-table, because the keeping of a faro-bank is, per se, made an offence. If it should be averred to be a common faro-bank, the defendant might, perhaps, deny that it was common ; and prove that guards were placed, at the door to prevent the approach of the officers of justice, and all others who might inform against them; which class might include a large proportion of the community. To prevent such cavilling, the word “ common ” might have been, by the legislature, designedly omitted before the term “faro-bank,” from abundant caution.
I am of opinion that the counts which charge the keeping of a faro-bank, are good under the statute; and that the other counts are bad, and should be quashed.
Morsell, J.,
not being prepared to give an opinion, the Court took time to advise until the next term.
At March term, 1838, the Coukt (Cranch, C. J., absent,) quashed these indictments, because, as it is understood, neither count charged the defendant with keeping a common faro-bank, nor a common gaming-table.
Note. Thruston, J., was prevented by severe indisposition from attending at this term, except a few days.